The parties in this case have agreed that if the defendant's plea in bar be sustained, judgment shall be rendered for the defendant for his costs, and if not sustained, that judgment shall be for the plaintiffs for seventy-seven dollars fifty cents and costs.
The fact set up by the defendant in his plea in bar to the plaintiffs' right to recover, is that the promises of the defendant for the non-performance of which this action was brought, were made by the defendant for ale sold by the plaintiffs to the defendant contrary to the provisions of the act entitled an act for the more effectual suppression of drinking houses and tippling shops.
According to the facts in the case agreed on by the parties, this sale was not made in this State. The act referred to avoids and makes penal only such sales as are *Page 177 
made in this State, by persons not the authorized agents of towns, and sales by such agents not for medicinal and mechanical purposes. The sale declared on was not, therefore, contrary to the provisions of said act, and the plaintiffs, according to the agreement of the parties, must have judgment for $67 50 and costs. *Page 178